Filed 8/24/22 P. v. Daniel CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                B316832

           Plaintiff and Respondent,                                       (Los Angeles County
                                                                           Super. Ct. No. BA485620)
           v.

WILLIE LEE DANIEL,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Laura F. Priver, Judge. Affirmed.
     Laura R. Vavakin, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                      INTRODUCTION
      Appellant Willie Lee Daniel was sentenced to probation
for an assault by means of force likely to cause great bodily
injury. After he twice admitted violating the terms of his
probation, which the trial court reinstated, the court found
he violated the terms of his probation a third time, by failing
to report to the probation department. The court revoked
appellant’s probation and sentenced him to three years
imprisonment. On appeal, his appointed counsel filed a brief
raising no issues and asking this court to independently
review the record under People v. Wende (1979) 25 Cal.3d
436 (Wende). Having done so, we affirm.

                       BACKGROUND
      A. Probation Sentence and First Two Violations
      In March 2020, appellant pled no contest to one count
of assault by means of force likely to cause great bodily
injury (Pen. Code, § 245, subd. (a)(4)). Pursuant to a plea
agreement, the court suspended imposition of sentence,
placed appellant on probation for three years, and ordered
him to serve 90 days in county jail (with 61 days of credit).
The court imposed fines and fees, but subsequently stayed
them, finding appellant was unable to pay. Appellant’s
probation conditions included requirements to obey all laws,
as well as all rules and regulations of the probation




                              2
department.1 The court ordered appellant to report to the
department within 48 hours of his release from custody.
      Appellant was released from custody in April 2020, but
he did not report to the probation department within 48
hours, or at any time thereafter. He had not provided an
active phone number to the department, and although he
had provided a residence address in Long Beach, the
department’s letters to him at that address were returned to
sender. In August 2020, appellant admitted he had violated
the terms of his probation by failing to report. On
September 4, 2020, the court reinstated appellant’s
probation on the same terms and conditions, modified to
require additional jail time equal to time served.
      The next day (September 5, 2020), appellant was
released from custody but arrested hours later, after
eyewitnesses reported to police that they had seen appellant
assaulting a man by chasing him while wielding a large
stick. In November 2020, appellant admitted he had
violated the terms of his probation by being arrested on an
assault charge. The court reinstated probation on the same
terms and conditions, modified to require appellant to serve
one year in county jail (with 203 days of credit). The court
again ordered appellant to report to the probation
department within 48 hours of his release. The court

1
      According to a March 2020 probation report, appellant had
an extensive criminal history and had performed poorly on prior
periods of supervision, as evidenced by multiple parole violations.




                                 3
admonished appellant that any further probation violation
would result in a prison sentence.

      B. Third Violation and Prison Sentence
      In May 2021, the probation department reported that
appellant had not contacted it within 48 hours of his release
from custody, or at any time thereafter. The court
summarily revoked appellant’s probation. After his arrest
on a bench warrant, appellant requested a contested
revocation hearing.2
      In November 2021, the court held the contested
hearing. The sole witness was appellant’s assigned
probation officer, Deputy Probation Officer Melia Rainer.
Officer Rainer testified that probation officers have a duty to
record each report by a probationer, whether made in person
or by phone, in the department’s electronic Adult Probation
System (APS). She had searched APS for any record of a
report by appellant and found none. Although she had no
personal knowledge whether appellant had a phone or had
been provided the department’s phone number for reports,
the department’s practice was to provide the reporting
number to each probationer, and she worked at a multi-
service center that maintained a phone for homeless
2
      In October 2021, a probation officer interviewed appellant,
who reportedly stated he was homeless and did not have a phone
number, but did not claim he had been unable to report to the
department, instead stating he had not reported because he had
been busy.




                                4
probationers to use. She had twice searched for evidence
that appellant had been in contact with “homeless services,”
but found none. Appellant neither testified nor submitted
any evidence.
      The court found appellant had violated the terms of his
probation by failing to report to the probation department.
It sentenced him to the middle term of three years
imprisonment on his conviction for assault by means of force
likely to cause great bodily injury. (See Pen. Code, § 245,
subd. (a)(4).) Appellant timely appealed.

      C. Wende Brief
      Appellant’s appointed counsel filed a brief raising no
issues and asking this court to independently review the
record under Wende, supra, 25 Cal.3d 436. In May 2022, we
directed counsel to send the record and a copy of the brief to
appellant and notified appellant of his right to file a
supplemental brief within 30 days. We have received no
supplemental brief or other communication from appellant.

                       DISCUSSION
      Neither appellant nor his appointed counsel has raised
any issue on appeal. We have independently reviewed the
record and discern no arguable issue. By virtue of counsel’s
compliance with the Wende procedure and our review of the
record, appellant has received adequate and effective
appellate review of the judgment. (See Smith v. Robbins
(2000) 528 U.S. 259, 278-279.)




                              5
                     DISPOSITION
     The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                        6